Name: Commission Regulation (EEC) No 1349/91 of 23 May 1991 amending Regulation (EEC) No 1249/90 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 91 Official Journal of the European Communities No L 129/23 COMMISSION REGULATION (EEC) No 1349/91 of 23 May 1991 amending Regulation (EEC) No 1249/90 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1249/90 is hereby amended as follows : 'Czechoslovakia' is added to the list of third countries mentioned. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 3013/89 ('), as amended by Regulation (EEC) No 3939/87 (2), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 968/91 of 19 April 1991 concerning the quantities of sheepmeat and goatmeat products which may be imported from Czechos ­ lovakia during 1991 (3) provides for the conversion in 1991 of 15 tonnes of fresh and chilled meat into 15 tonnes of live animals, expressed as carcase weight bone-in ; whereas that conversion makes it necessary to amend Commission Regulation (EEC) No 1249/90 (4) ; whereas that Regulation should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 275, 18 . 10 . 1980, p. 2 . (2) OJ No L 373, 31 . 12. 1987, p. 1 . O OJ No L 100, 20. 4. 1991 , p. 23. (4) OJ No L 121 , 12. 5. 1990, p. 26.